Citation Nr: 0920897	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  06-19 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for schizophrenia, 
currently evaluated as 70 percent disabling, to include 
entitlement to an effective date prior to November 19, 2004, 
for the grant of an increased rating for service-connected 
schizophrenia.   

2.  Entitlement to an earlier effective date prior to 
November 19, 2004 for the award of entitlement to individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to 
April 1974.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Bay Pines, Florida, which granted entitlement to TDIU, 
effective November 19, 2004 and granted a 70 percent rating 
for schizophrenia, effective November 19, 2004.  The 
Veteran's claims file was temporarily brokered to the RO in 
Florida.  
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Upon review of the Veteran's claims file, the Board finds 
that additional clarification and development is needed.  

In relevant part, the Veteran filed a new claim for TDIU, 
based on his service-connected schizophrenia, in March 1999, 
stating that he has not been able to work and directed the 
VA's attention to his hospitalization in 1995, due to his 
service-connected schizophrenia.  In 2000 the RO denied the 
claim and the Veteran perfected an appeal therefrom.  In 
February 2004, the Veteran submitted an informal claim 
seeking an increased rating for his service-connected 
schizophrenia.  In September 2004, the Board remanded the 
TDIU claim to obtain an opinion as to the current nature of 
the Veteran's schizophrenia and whether his symptoms result 
in occupational impairment, to merit TDIU.  The Veteran was 
afforded a VA examination in November 2004.  In September 
2005, the RO adjudicated the claims of an increased rating 
for schizophrenia and entitlement to TDIU.  The Veteran was 
granted a 70 percent rating for schizophrenia, effective 
November 19, 2004 and was also granted TDIU, effective 
November 19, 2004.  The Veteran then filed a notice of 
disagreement (NOD) in December 2005.  The NOD requested an 
earlier effective date for the Veteran's TDIU.  The RO issued 
a statement of the case (SOC) in May 2006 adjudicating the 
claim of an earlier effective date for TDIU.  The Veteran 
filed a substantive appeal in May 2006.

Additionally, in the substantive appeal, the Veteran wrote 
that he wanted to clarify the issues.  He stated that he 
wanted to pursue the claim for a 100 percent rating for his 
service-connected schizophrenia and an earlier effective date 
for TDIU.  In May 2007, the RO issued an SOC adjudicating the 
claim of entitlement to an evaluation in excess of 70 percent 
for schizophrenia prior to November 19, 2004.  This phrasing 
of this issue appears to limit the claim.  The issue should 
have been generally characterized as entitlement to an 
increased rating in excess of 70 percent for schizophrenia.  
Indeed, in the May 2007 SOC, the RO wrote that the Veteran 
did not clearly indicate that he disagreed with the 70 
percent rating.  However, at the same time, the RO also 
acknowledged that the Veteran in June 2006 indicated that he 
was claiming a 100 percent rating for this condition.  See 
also, Veteran's April 2006 statement.  Given the foregoing 
procedural development and in accordance with the mandates of 
AB v. Brown, 6 Vet. App. 35 (1993) and EF v. Derwinski, 
1 Vet. App. 324 (1991), the Board finds that the Veteran has 
continuously prosecuted his claim and that the issue on 
appeal should be characterized as entitlement to an increased 
rating in excess of 70 percent for the service-connected 
schizophrenia, to include entitlement to an effective date 
prior to November 19, 2004.

As many of the Veteran's records have been translated from 
Spanish into English, the Veteran's meanings may have been 
lost in translation.  The Board's goal and obligation is to 
ensure that the issues before the Board are the issues 
intended by the Veteran.  Thus, additional development is 
needed in accordance with Bernard v. Brown, 4 Vet. App. 384 
(1993).

The Veteran did not receive an SOC regarding his claim for an 
increased rating for schizophrenia and the issue that has 
been recharacterized on appeal.  Regarding VCAA notice, 
during the pendency of this appeal, the Court held that for 
an increased-compensation claim, section § 5103(a) requires, 
at a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez- Flores v. Peake, 22 Vet. App. 37 
(2008).  Further, the Veteran must have notice of the 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability.  Thus, the Board requests that the Veteran 
be sent VCAA notice in compliance with Vazquez and that the 
claim be readjudicated subsequent to receipt of the VA 
examination.

With respect to the Veteran's claim for an increased rating 
for schizophrenia, the Veteran has not received a VA 
examination since November 2004.  The Board requests a new VA 
examination to determine the current level of the Veteran's 
schizophrenia.  In addition, the Board requests any new 
treatment records that are not included in the Veteran's file 
to be incorporated therein.  

Because the issue TDIU matter is inextricably intertwined 
with the Veteran's increased rating claim, that matter will 
be deferred pending completion of the Board's requested 
development. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with VCAA notice 
that is compliant with the current notice 
requirements for increased ratings as set 
forth in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  Specifically the veteran 
should be provided notice of the 
following:

That he should submit evidence of not only 
a worsening or increase in severity of his 
condition, but also of the affect such 
worsening or increase in severity has had 
on his employment and daily life.

The relevant rating criteria under which 
his service-connected schizophrenia will 
be evaluated (i.e., 38 C.F.R. § 4.130, 
Diagnostic Code 9203).

2.  Obtain and associate with the claims 
file all pertinent medical records 
pertaining to the Veteran's schizophrenia, 
not already associated with the claims 
file.  

3.  Schedule the Veteran for an 
appropriate VA examination to determine 
the current severity of his service-
connected schizophrenia.  The claims file 
and a copy of this Remand must be made 
available to and reviewed by the examiner.  
The examiner must provide accurate and 
fully descriptive assessments of all 
psychiatric symptoms.  The examiner must 
comment upon the presence or absence, and 
the frequency or severity of the veteran's 
symptoms due to schizophrenia.  The 
examiner must also enter a complete 
multiaxial evaluation, and assign a GAF 
score, together with an explanation of 
what the score represents in terms of his 
psychological, social, and occupational 
functioning.  A complete rationale for all 
opinions must be provided. 

4.  Readjudicate the issues on appeal (as 
listed on the title page of this remand).  
If all of the desired benefits are not 
granted, a supplemental statement of the 
case which addresses all of the evidence 
obtained after the issuance of the 
September 2005 rating decision should be 
furnished to the Veteran and his 
representative.  The case should then be 
returned to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. CRAWFORD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

